DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Picture generating unit in claims 1 and 16.
Optical relay system in claims 1, 15 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 5, 10-13, 15 objected to because of the following informalities:  
The limitation “Display area” in claims 1 and 10-13 should be revised to read “quadrilateral display area” to avoid issues with antecedent basis.
The limitation “an eyebox” in claim 1 should be revised to read “the eye-box area” and all other instances of “eyebox” in claim 5 for example should be revised to read “eye-box area” as well.
The limitation “is arranged to received” in claim 15 line 2 should be revised to read “is arranged to receive”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one cropped corner" in line 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no mention of any cropped corner in claim 1 therefore the limitations of claim 6 are unclear. 
The examiner will proceed with the examination of claims 6-8 as if claim 6 were dependent upon claim 2 instead of claim 1.
Claims 6-8 are rejected as being indefinite.
Claim 12 recites the limitation “the regular array of pixels” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no mention of a regular array of pixels in claim 1 therefore the limitations of claim 12 are unclear. For the purposes of examination the limitation “the regular array of pixels” will be interpreted as “an array of pixels”. Claim 12 is rejected as being indefinite.
Claim 13 recites the limitation “the regular array of pixels” in line 2. There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no mention of a regular array of pixels in claim 1 therefore the limitations of claim 13 are unclear. For the purposes of examination the limitation “the regular array of pixels” will be interpreted as “an array of pixels”. Claim 13 is rejected as being indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 recites that the shape of the eye-box area is non-rectangular. However, the limitations of claim 3 recite that the “quadrilateral core shape is a rectangle” this seems to directly contradict the limitations of claim 1, the claim upon which claim 3 depends. Therefore, claim 3 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 2009/0231719).
Regarding Claims 1 and 16, Powell teaches a head-up display (Figure 8; Display 100) arranged to form virtual images viewable from an eye-box area (see Figures 1 and 8; Eyebox 126), wherein the head-up display (Figure 8) comprises: 
a picture generating unit (Figure 1; MEMS 116) comprising an array of pixels arranged to form a substantially quadrilateral display area (see Figures 4 and 8 and Paragraph [0024]; wherein the quadrilateral display area is the area corresponding to the light incident surface side of Exit pupil expander 120), wherein the picture generating unit (Figure 1; MEMS 116) is arranged to display picture content in a sub-region of the quadrilateral display area (see Figures 1, 4 and 8; wherein the sub-region corresponds to the region associated with the light incident surface side of each individual lenslet of EPE 120); 
an optical relay system (Figure 8; Exit Pupil Expander 120 and Projection Optics 122) arranged to relay light from the sub-region of the display area to an eye-box (see Figures 1 and 8; Eyebox 126) of the head-up display (Figures 1 and 8; Display 100) such that a virtual image of the picture content within the sub-region is visible therefrom (see Figures 1 and 8 and Paragraph [0016]), wherein the optical relay system (Figure 8; Exit Pupil Expander 120 and Projection Optics 122) comprises at least one optical component (Figure 8; Exit Pupil Expander 120) shaped in correspondence with the shape of the sub-region (see Paragraph [0024]; wherein it is disclosed that the desired shape of eyebox 126 may be based at least in part on the geometry of the lenslets 214 of microlens array 210), 
wherein the shape of the eye-box area (Figures 1 and 8; Eyebox 126) is non-rectangular (see Figures 3A and 8 and Paragraph [0024]; wherein it is disclosed that the shape of eyebox 126 may comprise a rectangle, a compressed hexagon, an ellipse, and so on).
Regarding Claim 2, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the eyebox area (Figure 2; Eyebox 126) comprises a substantially quadrilateral core shape (Figure 2; Rectangular Shape 224) and at least one cropped corner (see Figure 2 and Paragraphs [0023]-[0024]; wherein it is disclosed that a compressed microlens array 212 may result in a corresponding eyebox 126 having a generally rectangular shape).
Regarding Claim 3, Powell teaches the limitations of claim 2 as detailed above.
Powell further teaches the quadrilateral core shape (Figure 2; Rectangular Shape 224) is a rectangle (see Figure 2), optionally, wherein the long dimension of the rectangle is substantially horizontal during normal usage (see Figures 2, 4 and 8 and Paragraphs [0023]-[0024]).
Regarding Claim 4, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the eye-box area has an octagonal shape or diamond shape (see Paragraphs [0024] and [0026]; wherein it is disclosed that the desired shape of eyebox 126 may be based at least in part on the geometry of the lenslets 214 of microlens array 210 and that the lenslets of the microlens array may comprise octagonal shaped elements, thereby the eyebox 126 may also be an octagonal shape).
Regarding Claim 5, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the eye-box (Figure 8; Eyebox 126) has a shape comprising at least five straight sides, optionally, at least six straight sides such as eight straight sides (see Figure 8).
Regarding Claim 6, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the at least one cropped corner comprises two or four cropped corners (see Figures 3A, 3B and 8; wherein the eyebox 126 has 2 cropped corners as it pertains to the hexagonal shape 320 of figure 3A, the eyebox 126 has 4 cropped corners as it pertains to the hexagonal shape 336 of figure 3B and the eyebox 126 has 4 cropped corners as it pertains to figure 8).
Regarding Claim 7, Powell teaches the limitations of claim 6 as detailed above.
Powell further teaches the two or four cropped corners are equal in size in at least one dimension, optionally, equal in size in two perpendicular dimensions (see Figures 3A and 8; wherein the eyebox 126 has 2 cropped corners as it pertains to the hexagonal shape 320 of figure 3A which are equal in size and the eyebox 126 has 4 cropped corners as it pertains to figure 8 which are equal in size).
Regarding Claim 9, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the eye-box area (Figure 1; Eyebox 126) has a substantially elliptical shape (see Paragraph [0024]; wherein it is disclosed that the shape of eyebox 126 may comprise an ellipse).
Regarding Claim 10, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the sub-region of the display area (see Figures 1, 3A and 4; wherein the sub-region corresponds to the region associated with the light incident surface side of each individual lenslet of EPE 120) comprises a quadrilateral core shape and at least one cropped corner (see Figure 3A), optionally, two or four cropped corners (see Figure 3A; wherein the eyebox 126 is presented as a kite or diamond shape with the top and bottom corners cropped).
Regarding Claim 11, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the sub-region of the display area has a shape comprising at least five straight sides (see Figures 1 and 3-4; wherein the sub-region corresponds to the region associated with the light incident surface side of each individual lenslet of EPE 120, whereby it can be seen that each lenslet of the EPE 120 has a shape comprising at least five straight sides thereby the sub-region of the display area also has a shape comprising at least five straight sides).
Regarding Claim 12, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the display area (see Figures 4 and 8 and Paragraph [0024]; wherein the display area is the area corresponding to the light incident surface side of Exit pupil expander 120) is the regular array of pixels or corresponds to the regular array of pixels (see Paragraphs [0024] and [0027]).
Regarding Claim 13, Powell teaches the limitations of claim 1 as detailed above.
Powell further teaches the display area (see Figures 4 and 8 and Paragraph [0024]; wherein the display area is the area corresponding to the light incident surface side of exit pupil expander 120) is a holographic replay field spatially separated from a display device comprising the regular array of pixels (see Figures 4 and 8 Paragraphs [0024] and [0027]).
Regarding Claim 14, Powell teaches the limitations of claim 13 as detailed above.
Powell further teaches the display device (Figure 8; Display 100) is arranged to display a hologram of the picture content (see Figure 8 and Paragraph [0035]; wherein it is disclosed that the windshield 810 itself is used as a reflective surface to reflect raster scan 118 off windshield 810 and into eyebox 126 so that the image is viewable by the viewer's eye 128).
Regarding Claim 15, Powell teaches a head-up display (Figure 8; Display 100) arranged to form a virtual image viewable from an eye-box area (see Figures 1 and 8; Eyebox 126), wherein the head-up display (Figure 8; Display 100) is arranged to received picture content within a sub-region of a substantially quadrilateral display area, wherein the head-up display (Figure 8; Display 100) further comprises: 
an optical relay system (Figure 8; Exit Pupil Expander 120 and Projection Optics 122) arranged to relay the received picture content to an eye-box (see Figures 1 and 8; Eyebox 126) of the head-up display (Figures 1 and 8; Display 100) such that a virtual image of the picture content is visible therefrom (see Figures 1 and 8 and Paragraph [0016]), wherein the optical relay system (Figure 8; Exit Pupil Expander 120 and Projection Optics 122) comprises at least one optical component (Figure 8; Exit Pupil Expander 120) shaped in correspondence with the shape of the sub-region (see Paragraph [0024]; wherein it is disclosed that the desired shape of eyebox 126 may be based at least in part on the geometry of the lenslets 214 of microlens array 210), 
wherein the shape of the eye-box area (Figures 1 and 8; Eyebox 126) is non-rectangular (see Figure 8 and Paragraph [0024]; wherein it is disclosed that the shape of eyebox 126 may comprise a rectangle, a compressed hexagon, an ellipse, and so on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2009/0231719) as applied to claim 6.
Regarding Claim 8, Powell teaches the limitations of claim 6 as detailed above.
Powell further discloses each cropped corner has a size in a first dimension of less than 50% of the maximum size of the eye-box area in the first dimension (see Figure 3B; wherein each cropped corner has a height in a vertical direction which does not reach center 326 thereby the height thereof is less than 50% of the maximum vertical height of the non-compressed rotated hexagonal shape 336).
Although Powell does not expressly disclose that each cropped corner has a size in a first dimension of 15% to 45% the maximum size of the eye-box area in the first dimension it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, one of ordinary skill in the art would have found such a dimensional selection to be an obvious matter of design choice because doing so would provide a desired eyebox aspect ratio depending on the desired application.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882